DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 12/10/20. It is noted, however, that applicant has not filed a certified copy of the German application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites broad recitations and the claims also recite narrower statements of the range/limitation.  The claim states “the metallurgical transport container from four sides, preferably from two sides”, which is example of broad range together with a narrow range.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14, 17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent application no. 2017/0297472 to Thomas.
Regarding claims 11-14, 17 and 21, Thomas discloses a self-propelled slag transporter comprising a drive (324), a chassis (322), a lifting device (not numbered, but shown in fig. 27) with four lifting drives (328) and a receiving device (16) having a flat surface for receiving a metallurgical transport container, in particular a slag container, wherein the receiving device is designed to be height-adjustable by the lifting device (paragraph 61), and wherein the chassis has at least two crawler tracks (354).
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  In the instant case, the transport container does not impart patentability to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas.
 Regarding claims 15 and 16, Thomas discloses the claimed invention as discussed above.
Thomas does not disclose the specific size of the slag transporter and its lifting device.
It would have been an obvious matter of design choice to build the slag transporter and its lifting device to the claimed size for the purpose of transporting cargo of a certain scope and, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of patent no. 10,427,916 to Fisher et al.
Regarding claims 18-20, Thomas discloses the claimed invention except for the remote control.
Fisher et al. discloses that it is known to use a remote control (col. 4, lines 56-61) in a vehicle having hangers to support a wall.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Thomas with the teachings of Fisher et al. by adding a remote control with a reasonable expectation of success for the purpose of providing an efficient means of controlling the device from a remote location.   

Response to Arguments
Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., slag transporters being capable of performing with slag containers having temperatures in excess of 1,000 degrees celsius) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Next, applicant argues that Thomas does meet the limitations of claim 21 because it has four receiving devices.  The examiner disagrees because as Thomas states in paragraph 52 that the four element [16] work in concert together as a unit.  It is therefore the position of the examiner that Thomas meets the limitations of claim 21.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        

Wbj.